internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-108028-00 date date legend manager llc ltd plan x state state country month month dear this letter responds to the request dated date submitted on behalf of manager requesting rulings under the procedure and administration regulations that plan is a business_entity eligible to be classified as a partnership for federal tax purposes and that manager is eligible to serve as plan’s tax_matters_partner tmp facts manager is a state limited_liability partnership and is the sole member of llc a state limited_liability_company and a disregarded_entity for federal tax purposes llc in turn is the sole shareholder of ltd a corporation formed under the laws of country llc and ltd are engaged in the investment banking business manager would like to enable employees of llc and ltd to have the opportunity to participate in plr-108028-00 similar investment activities manager proposes to institute plan an investment arrangement under the laws of state that will allow such participation plan provides a highly structured environment through which manager and employees that wish to participate will be able to share in the risks and rewards of investment activities after receipt of their annual bonuses in month the employees will be permitted to make a contribution to plan of after-tax_dollars not to exceed a certain percentage of their annual bonuses upon receipt of the bonuses the employees that choose to participate will deliver a full recourse promissory note of the employee bearing stated_interest at the applicable_federal_rate the preliminary commitment which will be payable in full in month the final commitment over the course of the ensuing year manager will make investments in accordance with the plan criteria in addition to the amounts contributed by the participating employees manager will invest its own funds as well the total investment will be an amount not less than x percent of the participating employees’ investment if for some reason the plan investments are less than the preliminary commitments the final commitments of the participating employees will be adjusted manager will hold all of the investments in its own name the participating employees will not have any legal ownership_interest in such investments however through plan the participating employees will have contractual rights to a share of proceeds from the disposition of plan investments that is proportionate to their share of the contributions plan will file a form_1065 for each year it is in existence and schedules k-1 will be issued to manager and all participating employees law and analysis whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-1 sec_301_7701-3 of the regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section sec_301_7701-3 further provides that an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides default classifications for eligible entities that do not make an election plr-108028-00 sec_301_7701-2 defines a business_entity for purposes of this section and sec_301_7701-3 as any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-4 provides that generally an arrangement will be treated as a_trust if the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_6231 of the internal_revenue_code provides that the tax_matters_partner tmp of any partnership is a the general_partner designated as the tmp as provided in regulations or b if there is no general_partner who has been so designated the general_partner having the largest profits interest in the partnership at the close of the tax_year involved or where there is more than one such partner the one of such partners whose name would appear first in an alphabetical listing the largest profits interest rule if there is no general_partner designated and the secretary determines that it is impracticable to apply the largest profits interest rule the partner selected by the secretary will be treated as the tmp a partnership may designate a partner as its tmp for a specific tax_year as provided in sec_301_6231_a_7_-1 sec_301_6231_a_7_-1 provides that a person may be designated as the tmp of a partnership for a tax_year only if that person a was a general_partner in the partnership at some time during the tax_year for which the designation is made or b is a general_partner in the partnership as of the time the designation is made sec_301_6231_a_7_-1 indicates that the partnership may designate a tax_matters_partner for a partnership taxable_year on the partnership return for that taxable_year in accordance with the instructions for that form conclusions based solely on the facts submitted and representations made we conclude that plan is a business_entity within the meaning sec_301_7701-2 because plan is not classified as a corporation under sec_301_7701-2 or we further conclude that plan is an eligible_entity that may be classified as a partnership for federal tax purposes as provided in sec_301_7701-3 furthermore we conclude that manager may be designated as plan’s tmp in accordance with sec_301_6231_a_7_-1 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code plr-108028-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office this ruling is being sent to you and a copy of this ruling will be sent to manager sincerely donna m young acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
